Citation Nr: 0115956	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-02 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder and depression.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from July 16, 1987, to July 
15, 1990, and from January 31, 1991, to March 16, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, denying the veteran's claim to 
reopen for entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and depression.  Such claim had previously 
been denied by RO action in September 1995, and following 
notice to the veteran of the action taken, a timely appeal 
was not initiated.

In the context of the current appeal, the veteran was advised 
by the RO in a letter, dated on May 9, 2001, that his appeal 
was being certified to the Board for review.  Received by the 
Board later in May 2001 was a VA Form 21-4138, Statement in 
Support of Claim, wherein the veteran set forth his request 
for an RO hearing.  As the veteran's hearing request was 
received within the 90-day period outlined in the RO's May 
2001 letter, and inasmuch as the Board herein finds that the 
record permits a reopening of the claim in question based on 
the presentation of new and material evidence, the request 
for a hearing is addressed in the remand portion of this 
decision, along with certain other development actions deemed 
necessary by the Board.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in March 2001, the veteran set forth allegations 
with respect to his entitlement to service connection for 
alcohol abuse, to include as secondary to a service-connected 
disorder.  Such issue has not been developed or certified for 
the Board's review at this time and is hereby referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  Entitlement of the veteran to service connection for an 
acquired psychiatric disorder, including PTSD and depression, 
was denied initially and most recently by the RO in its 
rating decision of September 1995.  Following the issuance of 
written notice of the denial to the veteran later in the same 
month, no timely appeal of the September 1995 denial was 
initiated.

2.  In February 2000, the veteran submitted his claim to 
reopen for entitlement to service connection for an acquired 
psychiatric disorder.

3.  The evidence added to the record since entry of the RO's 
determination in September 1995 at least in part bears 
directly and substantially upon the specific matter under 
consideration, is not duplicative or cumulative of previously 
submitted materials, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The rating decision of the RO in September 1995, wherein 
the veteran's original claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD and depression, was denied, is final.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 1991).

2.  Since entry of the RO's determination in September 1995, 
denying entitlement to service connection for an acquired 
psychiatric disorder, new and material evidence to reopen the 
previously denied claim has been presented.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial consideration of the veteran's entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
PTSD and depression, was accorded by the RO in its rating 
decision of September 1995.  Therein, the veteran's claim was 
denied on the basis that the evidence presented did not show 
that a chronic psychiatric disorder was incurred in or 
aggravated by service, that a psychosis was not manifested 
within one year following the veteran's discharge from 
service, or that a stressor leading to PTSD had occurred 
during active duty.  The veteran was advised by letter, dated 
later in September 1995, of the action taken, but no timely 
appeal was thereafter initiated.  Consequently, the RO's 
denial in September 1995 became final.  38 U.S.C.A. 
§ 7105(a), (b), (c).  The veteran now seeks to reopen his 
previously denied claim of entitlement to service connection 
for a psychiatric disorder with the presentation of new and 
material evidence.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law that 
was effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, thereby further changing the Elkins 
standard.  It also redefined and expanded the obligations of 
VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  As well, it is 
possible that the veteran was not fully informed that new and 
material evidence is required for the reopening of his claim 
or what that evidence might encompass; that notwithstanding, 
in light of the favorable action herein taken with respect to 
the limited question of the newness and materiality of the 
evidence presented to reopen the previously denied claim, no 
possibility of prejudice to the veteran is found.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  Similarly, all evidence needed to 
adjudicate the issue herein addressed on the merits has been 
obtained and no prejudice to the veteran would therefore 
result, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Where a veteran served 90 days of more during a 
period of war, or during peacetime after December 31, 1946, 
and a psychosis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Evidence on file at the time of entry of the RO's decision in 
September 1995, denying the veteran's initial claim for 
service connection for a psychiatric disorder, consisted of 
service medical records and other documents compiled by the 
service department.  Also then on file were records of 
private hospital treatment received in 1993 and 1994 for a 
schizophreniform disorder, a psychotic disorder not otherwise 
specified, a schizoaffective disorder, rule out chronic 
undifferentiated schizophrenia, and alcohol abuse.  There was 
also then on file VA examination and treatment records 
identifying diagnoses of a schizoaffective disorder, major 
depression with psychotic features, PTSD, alcohol dependence 
in remission, and a schizotypal personality disorder, 
beginning in late 1994.  

The evidence submitted since entry of the September 1995 
rating decision includes in-service photographs of the 
veteran during his recovery from burns sustained while on 
active duty, in addition to duplicate copies of a service 
department document of March 1990 and a report of a VA 
psychiatric examination by a fee-basis physician in March 
1995.  Also submitted are records of VA outpatient treatment 
compiled from 1998 to 2000, among which is the following 
March 2000 statement from a VA treating psychologist:  

I administered the PTSD Checklist-M (PCL-M) to 
assess him for possible PTSD...He obtained a score 
of 65 on this instrument which suggest (sic) that 
he meets the DSM-IV criteria for a diagnosis of 
PTSD secondary to being a burn victim in a tent 
fire when he was in the Army in 1989.

The evidence submitted by the veteran to reopen his claim for 
service connection for a psychiatric disorder must be 
presumed as true, solely for purposes of determining whether 
new and material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  That being the case, the 
undersigned, in addressing only the above-cited statement of 
the VA psychologist, finds that such evidence was not before 
the RO in September 1995, that it bears directly and 
substantially upon the specific matter under consideration, 
that it is not duplicative or cumulative of previously 
submitted materials, and by itself is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for an acquired 
psychiatric disorder.  While it is noted that there was of 
record in September 1995 a diagnosis of PTSD with linkage to 
an in-service incident in which the veteran sustained 
multiple burns, the March 2000 statement from a VA treating 
mental health professional is more definitive in establishing 
the relationship between the veteran's PTSD and an in-service 
stressor and is otherwise viewed as corroborative, as opposed 
to cumulative of prior evidence.  See Molloy v. Brown, 9 Vet. 
App. 513, 517 (1996); Paller v. Principi, 3 Vet. App. 535, 
538 (1992).  Accordingly, the March 2000 statement of the VA 
psychologist is found to constitute new and material evidence 
under 38 C.F.R. § 3.156(a), and, as such, the previously 
denied claim is reopened, although consideration of the 
merits of the reopened claim is deferred pending the 
completion of certain development requested below. 


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
PTSD and depression.  To that extent alone, the appeal is 
granted.


REMAND

Further action by the RO is needed as to the reopened claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  Specifically, as noted in the 
Introduction, the veteran has requested an RO hearing and in 
the interests of due process, further action must be deferred 
pending its completion.  

As well, it is noted that the veteran indicated in the 
materials received by the Board in May 2001 that he continues 
to be treated at a VA facility for PTSD and that records 
further supporting a diagnosis of PTSD may be obtained from 
the VA Medical Center in Bath, New York.  The most recent VA 
treatment records currently on file date from November 2000.  
Thus, further action is necessary to obtain updated VA 
treatment records.  Also, the record reflects that the 
veteran in February 2000 submitted to the RO several VA Forms 
2-4142, Authorization for Release of Information, in 
conjunction with his claim to reopen, but it is not 
demonstrated that any attempt was made by the RO to contact 
the medical providers in question so that their records could 
be obtained for review.

Moreover, further medical input is advisable in order to 
clarify the diagnoses pertaining to the veteran's mental 
state and their relationship to the veteran's periods of 
active duty.  As additional medical examination is deemed to 
be necessitated, the veteran is hereby advised of the 
importance of appearing for such evaluation.  In that vein, 
the veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Inasmuch as further development is necessary, and so that 
full compliance with VCAA may be achieved, this matter is 
REMANDED to the RO for completion of the following actions:

1.  The veteran should be scheduled for an 
RO hearing with respect to his pending 
reopened claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his reopened claim for service connection 
for a psychiatric disorder, claimed as 
PTSD and depression, including medical 
opinions as to diagnoses, causes, or 
onset date of disability, and lay 
statements by witnesses, family members, 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of his reopened claim of 
entitlement to service connection for a 
psychiatric disorder.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of a 
chronic acquired psychiatric disorder.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for any 
psychiatric disorder before, during, and 
after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request.  All VA treatment 
records, not already on file, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request, including those compiled at the 
Bath and Buffalo VA Medical Centers.  All 
records, once obtained, must then be 
added to the claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's existing psychiatric 
disorder(s).  The veteran's claims folder 
in its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including personality testing, must also 
be accomplished if deemed warranted by 
the examiner.  All established 
psychiatric diagnoses are then to be 
fully set forth.  

It is requested that the examining 
psychiatrist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

Whether it is at least as 
likely as not that any current 
acquired psychiatric disorder 
of the veteran, including PTSD 
or depression, had its onset 
during his periods of active 
duty or is otherwise the result 
of an in-service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Thereafter, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should then adjudicate 
the merits of the veteran's reopened 
claim for service connection for an 
acquired psychiatric disorder, including 
PTSD and depression, based on all the 
evidence on file and all governing legal 
authority, including the VCAA, all 
pertinent case law, and 38 C.F.R. 
§ 3.655, as applicable.  If the veteran 
fails to appear for the examination, the 
letter notifying him of the date and time 
of the examination and the address to 
which the letter was mailed should be 
included in the claims folder.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
inclusive of citation to 38 C.F.R. 
§ 3.655, as applicable.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
			   Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



